Judgment, Supreme Court, Bronx County (Dorothy E. Kent, J.), entered on January 4,1984, unanimously reversed, *603on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages, unless the plaintiff, within 20 days after service upon his attorney of a copy of the order to be entered herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $75,000 less 10% (being the percentage apportioned by the jury attributable to plaintiff’s negligence) and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Kupferman, Ross, Carro and Milonas, JJ.